DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Amendment
The Amendment filed on 1/25/2021 has been entered. Claims 1-19 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105759005 A, hereinafter Zhang.

Regarding claim 2, Zhang teaches wherein the two three-way valves comprise: a stop flow valve V1 (item 7) having a port C (the left port on item 7), a normally open port NO (the right port on item 7) and a normally closed port NC (the upper port on item 7); and a flow valve V2 (item 11) having a corresponding port C (the right port on item 11), a corresponding normally open port NO (the left port on item 11) and a normally closed port NC (the upper port on item 7).
Regarding claim 13, Zhang teaches a total organic carbon analyzer (figure 1), comprising: an injector (abstract) configured to provide a sample (abstract); a reactor (item 8) configured to vaporize the sample received (page 7, paragraph 4); condensation components (items 9 and 10) configured to condense and trap the sample vaporized by the reactor (page 7, paragraph 4); and a multi-way valve arrangement (items 7 and 11) arranged between the reactor and the condensation components (figure 1) and configured to allow flow to either bypass or pass through the reactor and the condensation components, while in the bypass mode (intended use MPEP § 2114 (II) and is taught in page 7, paragraph 4), the sample being injected at an appropriate rate so as to allow the sample to condense at or near the same rate as the sample is being injected (intended use MPEP § 2114 (II)).
Regarding claim 14, Zhang teaches wherein the multi-way valve arrangement (items 7 and 11) comprises two three-way valves (items 7 and 11) that includes: a stop flow valve V1 (item 7) having a port C (the left port on item 7), a normally open port NO (the right port on item 7) and a normally closed port NC (the upper port on item 7); and a flow valve V2 (item 11) having a corresponding port C (the right port 
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of having the multi-way valve arrangement is configured to isolate the injector, the reactor and the condensation components, allow the reactor and the condensation components together to trap and retain the sample received therein, allows the reactor time to reheat after a steam-generated pressure pulse expands into the condensation components and condenses, and allows a resumption of the flow of oxygen or air through the reactor and the condensation components after the reactor is reheated. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable being controlled to isolate the reactor and condensation components from the injector, thereby allowing the following steps listed to occur.
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of allowing the multi-way valve arrangement to switch and allow flow to either bypass or pass through the reactor and the condensation components. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable of being controlled to allow flow to either bypass or pass through the reactor.
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of having the multi-way valve arrangement is configured to isolate the injector, the reactor and the condensation components, allow the reactor and the condensation components together to trap and retain the sample received therein, allows the reactor time to reheat after a steam-generated pressure pulse expands into the condensation components and condenses, and 
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhang and the apparatus of Zhang is capable of allowing the multi-way valve arrangement to switch and allow flow to either bypass or pass through the reactor and the condensation components. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhang (see MPEP §2114). The apparatus of Zhang has two three way valves on either side of the reactor and condensation components and the three way valves would be capable of being controlled to allow flow to either bypass or pass through the reactor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of EP 3176578, hereinafter Sato.
Regarding claim 3, Zhang teaches the normally open port NO (the right port on item 7) of the stop flow valve V1 (item 7) is coupled to a port of the reactor (figure 1); the normally closed port NC (the upper port on item 7) of the stop flow valve V1 (item 7) is coupled to the corresponding normally closed port of the flow valve V2 (figure 1 and page 7, paragraph 4); the corresponding normally opening port NO (the left port on item 11) of the flow valve V2 (item 11) is coupled to and receives condensate trap CO2 gas from the condensate trap (figure 1); and the corresponding port C (the right port on item 11) of the flow valve V2 (item 11) is coupled to the condensate trap to provide the condensate trap C02 gas from the condensate trap to the TIC and condensate trap (figure 1).
Zhang fails to teach wherein the condensation components comprise a condensate trap and a total inorganic carbon (TIC) and condensate trap.
Sato teaches a preprocessing apparatus for gas analysis in which a first and second cold trap is utilized with the first cold trap configured to cool the sample water at a first temperature, thereby removing a liquid phase and the second cold trap is configured to further cool to-be-purified target gas containing water vapor, at a second temperature, thereby removing the water vapor to obtain the to-be-purified target gas not containing water vapor (Sato, abstract).

Regarding claim 4, modified Zhang teaches wherein the condensation components comprise a primary condenser (item 9) coupled between the reactor and the condensate trap (see figure 1 and supra) and configured to receive reactor C02 gas from the reactor and provide primary condenser C02 gas to the condensate trap (intended use MPEP § 2114 (II)).
Regarding claim 5, modified Zhang teaches wherein the TIC and condensate trap is configured to receive the sample (each of the components are arranged in series and therefore would receive the sample).
Regarding claim 9, Zhang teaches wherein the total organic carbon analyzer comprises a non-dispersive infra-red detector (NDIR) (page 6, paragraph 7) configured to receive the TIC and condensate C02 gas (figure 1), detect of the carbon dioxide contained therein and provide NDIR signaling containing information about the same (intended use MPEP § 2114 (II)).
Regarding claim 12, Zhang teaches wherein the total organic carbon analyzer comprises an electronic flow control (item 6) configured to regulate gas flow (page 7, paragraph 4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Application Publication No. 2016/0186240, hereinafter Andreyev.

Andreyev teaches a device for diagnostic testing in which a check valve is utilized for the prevention of backflow of the sample (Andreyev, paragraph [0182]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a check valve between the normally open port of the stop flow valve V1 and the port of the reactor because it would prevent backflow of the sample (Andreyev, paragraph [0182]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Patent No. 4,118,193, hereinafter Neti.
Regarding claim 7, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a humidifier to port C of the stop flow valve V1.
Neti teaches a catalytic reactor system and detection in which a humidifier is utilized (Neti, column 3, lines 11-19) to add humidity to the air because the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a humidifier attached to port C of the stop flow valve because it would provide humidity to the air as the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of Neti and United States Application Publication No. 2005/0244980, hereinafter Hering.
Regarding claim 8, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a nafion tube immersed in water.

Hering teaches a humidifier which has one or more Nafion tubes enclosed in a water jacket (Hering, paragraph [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to added a Nafion tube immersed in water and coupled to port C of the stop flow valve V1 because it would provide humidity to the air as the moisture saturation level of the sample is of critical importance to conducting a valid analysis on the sample (Neti, column 3, lines 20-23).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Application Publication No. 2002/0068017, hereinafter Naatz.
Regarding claim 10, Zhang teaches wherein the total organic carbon analyzer comprises a non-dispersive infrared detector; however, Zhang fails to teach the analyzer comprises a Fourier-transform infrared spectrometer.
Naatz teaches a TOC instrument in which a non-dispersive infrared or a Fourier-transform infrared technique is utilized for detection (Naatz, paragraph [0005]).
Examiner further finds that the prior art contained a device/method/product (i.e., Fourier-transform infrared spectrometer) which differed from the claimed device by the substitution of component(s) (i.e., a non-dispersive infrared spectrometer) with other component(s) (i.e., a Fourier-transform infrared spectrometer), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., non-dispersive infrared spectrometer with a Fourier-transform infrared spectrometer), and the results of the substitution (i.e., detection of CO2) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the non-dispersive infrared spectrometer .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Sato as applied to claim 3 above, and further in view of United States Patent No. 4,277,438, hereinafter Ejzak.
Regarding claim 11, Zhang and Sato teach all limitations of claim 3; however, they fail to teach a pressure regulator and a mass flow controller.
Ejzak teaches an apparatus for measuring the amount of carbon and other organics in which a pressure regulator and a gas flow controller is utilized so that the amount pressure in the system and the flor rate can be controlled to achieve satisfactory results (Ejzak, column 5, liens 56-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure regulator and a mass flow controller to the system of Zhang because it would allow for the amount pressure in the system and the flor rate to be controlled to achieve satisfactory results (Ejzak, column 5, liens 56-64).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of United States Patent No. 4,177,677, hereinafter Ruzicka.
Regarding claim 15, Zhang teaches the multi-way valve arrangement uses two three-way valves; however, Zhang fails to teach the multi-way valve arrangement is instead a single 4 port valve.
Ruzicka teaches a supply apparatus in which two three-way valves or a single four-way valve can be used to control the flow for the system.
Examiner further finds that the prior art contained a device/method/product (i.e., a single four-way valve) which differed from the claimed device by the substitution of component(s) (i.e., two three-way valves) with other component(s) (i.e., a single four-way valve), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., two three-way valves with a single four-way valve), and the results of the substitution (i.e., controlling the flow in the system) would have been predictable.
.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Zhang does not disclose, teach or suggest two three-way valves arranged between a reactor and condensation components and configured to allow flow to either bypass or pass through the reactor and condensation components, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, even though Zhang does not specifically teach this limitation, Zhang would be capable of being operated as described. As there are the two three way valves present in Zhang and the three way valves would be capable of being controlled such that it would allow flow to either bypass or pass through the reactor and condensation components. There is no structure present in Zhang which would not allow for the capability to occur. The fact that Zhang discloses the dividing of the flow and to pass some of the flow through the reactor and to bypass some of the flow around the reactor, does not change the fact, that Zhang would still be capable of performing the specified intended use steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798